Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered June 9, 1995, which, after a nonjury trial, declared that plaintiff is obligated to defend and indemnify defendant-respondent in a certain pending action, unanimously affirmed, without costs.
*305The record supports the trial court’s finding that defendant, a religious institution that operates 13 schools in the region, had a practice, condoned by plaintiff, based on the frequency of injury-causing incidents in its schools, that it need not report an incident of this type until a summons was served, thus excusing the 16-month delay between the incident and the notice defendant gave plaintiff promptly after it was sued (see, Mighty Midgets v Centennial Ins. Co., 47 NY2d 12, 19; White v City of New York, 81 NY2d 955, 957). Concur — Sullivan J. P., Milonas, Rubin, Tom and Mazzarelli, JJ.